DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  In the third-to-last line of claim 12, “the first resistor” lacks antecedent basis and should be changed to “a first resistor”.  Appropriate correction is required.

Allowable Subject Matter and Conclusion
Claims 1, 3-8, 11-18, and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1, 3-6, 20, and 22, the prior art of record fails to disclose or suggest the method, particularly including, “clamping the received voltage to produce an auxiliary current associated with the clamping of the received voltage; monitoring a magnitude of the auxiliary current; detecting an overvoltage condition with respect to the output parameter based on detecting that the magnitude of the auxiliary current reaches a predefined threshold” and “wherein monitoring the auxiliary current comprises: monitoring a magnitude of the auxiliary current when the electronic switch is in an off-state; wherein monitoring the auxiliary current further comprises: driving a second current through the first resistor and a second resistor, the second resistor coupled to the first resistor, the second current being dependent on the magnitude of the auxiliary current; and monitoring a second voltage, the second voltage being across the first resistor and the second resistor”, in combination with all of the remaining limitations as recited in claim 1.
With respect to claims 7, 8, and 11, the prior art of record fails to disclose or suggest the apparatus, particularly including, “a drive circuit operative to: […] clamp the first voltage to a predefined threshold; monitor a magnitude of an auxiliary current associated with clamping the first voltage, the auxiliary current being a first current; and detect an overvoltage condition with respect to the power converter based on detecting that the magnitude of the auxiliary current reaches a predefined threshold” and “monitor a magnitude of the auxiliary current when the electronic switch is in an off-state; the drive circuit further operative to: drive a second current, the second current being dependent on the magnitude of the auxiliary current through the first resistor and a second resistor, the second resistor coupled to the first resistor, the second current being dependent on the magnitude of the auxiliary current; and monitor a second voltage across the first resistor and the second resistor”, in combination with all of the remaining limitations as recited in claim 7.
With respect to claims 12-18 and 21, the prior art of record fails to disclose or suggest the apparatus, particularly including, “a drive circuit operative to […] clamp the auxiliary voltage to a predefined threshold; monitor a magnitude of an auxiliary current associated with clamping the auxiliary voltage; and detect an overvoltage condition of the power converter based on detecting that the magnitude of the monitored auxiliary current reaches a predefined threshold; the drive circuit further operative to: drive a second current, the second current being dependent on the magnitude of the auxiliary current through the first resistor and a second resistor, the second resistor coupled to the first resistor, the second current being dependent on the magnitude of the auxiliary current; and monitor a second voltage across the first resistor and the second resistor”, in combination with all of the remaining limitations as recited in claim 12.


This application is in condition for allowance except for the following formal matters: 
Correction of the antecedent basis issue in claim 12 as noted in the above claim objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838